DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 16 of the remarks, filed 08/4/2021, with respect to the 35 USC 112(b) rejection over claims 32 and 33 have been fully considered and are persuasive.  The rejection of claims 31 and 32 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 9-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Clarke fails to teach or suggest application of the droplets to a blister card substrate where the droplets are defected using electrodes that are rotated by 90 degrees about the flight direction of the droplets as claimed. Clarke et al. further fails to teach the application of the dissolved active substances into a liquid solvent within a collecting vessel in the form of a liquid medicament as claimed. Clarke applies the dissolved active substance to a tablet. The prior art fails to teach or suggest the features of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715